

116 HR 576 IH: Seniors Have Eyes, Ears, and Teeth Act
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 576IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Ms. Roybal-Allard (for herself, Mr. Aguilar, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mrs. Bustos, Mr. Carson of Indiana, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Correa, Mr. DeFazio, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Espaillat, Mr. Foster, Mr. Gallego, Mr. Garamendi, Mr. Gonzalez of Texas, Mr. Grijalva, Mr. Heck, Mr. Higgins of New York, Ms. Jackson Lee, Ms. Kelly of Illinois, Mr. Kilmer, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Loebsack, Mr. Lowenthal, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Ms. Meng, Ms. Moore, Mr. Moulton, Mrs. Napolitano, Ms. Norton, Mr. O'Halleran, Mr. Pocan, Miss Rice of New York, Mr. Ruiz, Mr. Rush, Mr. Ryan, Mr. Sablan, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Mr. Sherman, Mr. Soto, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of Mississippi, Ms. Titus, Mr. Tonko, Mrs. Torres of California, Mr. Veasey, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Peters, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand Medicare coverage to include eyeglasses, hearing aids, and dental care.
	
 1.Short titleThis Act may be cited as the Seniors Have Eyes, Ears, and Teeth Act. 2.Expansion of Medicare CoverageSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended—
 (1)in paragraph (7) by striking , eyeglasses through hearing aids or examinations therefor,; and (2)in paragraph (12) by striking where such expenses are for services in connection with the care, treatment, filling, removal, or replacement of teeth or structures directly supporting teeth, except that.
			